Name: Council Regulation (EC) No 218/94 of 24 January 1994 opening and providing for the administration of a Community tariff quota for table cherries originating in Switzerland
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Europe
 Date Published: nan

 2. 2. 94 Official Journal of the European Communities No L 28/5 COUNCIL REGULATION (EC) No 218/94 oi zt January ix5"t opening and providing for the administration of a Community tariff quota for table cherries originating in Switzerland no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in the Agreements in the form of Exchanges of Letters, between the European Economic Community and the Swiss Confederation concerning agriculture and fisheries, approved by Decision 86/559/EEC ('), the Community undertook to open each year, subject to certain conditions, a Community tariff quota at zero rate of duty for table cherries originating in that country ; whereas this tariff quota should be opened for 1994, and, where necessary, the conditions of eligibility laid down should be specified ; Whereas all Community importers should be ensured equal and continuous access to the said quota and the duty rate laid down for the quota should be applied consistently to all imports of the product in question into all Member States until the quota is exhausted ; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the effici ­ ency of a common administration of these quotas, there is HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1994 the customs duties applicable to import of the product listed below shall be suspended at the levels indicated below and within the limit of the Community tariff quota as shown below : Order No CN code 0 Description Amount of quota (in tonnes) Quota duty (%) 09.0901 ex 0809 20 40 Table cherries 1 000 0 ex 0809 20 80 (*) See Taric codes in the Annex. , Article 32. The Protocol on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreements in the form of Exchange of Letters between the European Economic Community and the Swiss Confederation concerning agriculture and fisheries shall apply. Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate administrative measure in order to ensure efficient administration. If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regula ­ tion, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the quota volume by means of notification to the Commission, a quantity corresponding to those needs. The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communi ­ cated to the Commission without delay.(') OJ No L 328, 22. 11 . 1986, p. 99. No L 28/6 Official Journal of the European Communities 2. 2. 94 quotas as long as the balance of the corresponding quota volume allows . Article 5 Member States and the Comission shall cooperate closely in order to ensure that this Regulation is complied with . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission . Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS ANNEX Taric codes Order No CN code Taric code 09.0901 ex 0809 20 40 0809 20 40 * 10 ex 0809 20 80 0809 20 80*11 0809 20 80*21 0809 20 80*31 0809 20 80*81